Citation Nr: 1035347	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for obstructive 
sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In May 2004, the Veteran applied for an 
increased rating for obstructive sleep apnea, which was then 
rated as noncompensably disabling.  The RO granted an increased 
rating for such disability to 50 percent, effective the date of 
the receipt of the increased rating claim.  However, the Veteran 
filed a timely notice of disagreement as to the rating assigned 
therein, and she has not been granted a total disability rating 
for such disability.  As such, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased 
during the pendency of an appeal, a veteran is presumed to be 
seeking the highest possible rating, unless he or she expressly 
indicates otherwise).


FINDINGS OF FACT

At all times during the appeal, the Veteran's obstructive sleep 
apnea has manifested by symptoms requiring use of a continuous 
airway pressure (CPAP) machine; with no evidence of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or the need for a tracheostomy; and no indication of 
an exceptional disability picture to warrant referral for an 
extra-schedular rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for obstructive 
sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 
4.10, 4.97, Diagnostic Code 6847 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) has held that, in order to comply with 
38 U.S.C.A. § 5103(a), certain specific notice requirements must 
be met for increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that only 
"generic notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular type 
of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Pertaining to an increased rating claim, the Federal 
Circuit held that such notice does not need to inform the claimant 
of the need to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only the 
average loss of earning capacity, and not impact on daily life, is 
subject to compensation under 38 U.S.C. § 1155.  Accordingly, the 
decision of the Veterans Court was vacated insofar as it requires 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.; see also Elliott v. 
Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 
2009) (memorandum decision) (holding that the failure to inform 
the claimant of specific criteria in diagnostic codes or of 
potential "daily life" evidence was not a notice defect and, 
instead, determining whether sufficient "generic notice" was 
provided).

In this case, the Veteran was advised in a June 2004 letter, prior 
to the initial unfavorable rating decision, of the evidence and 
information necessary to substantiate her claim, and the 
responsibilities of the Veteran and VA in obtaining such evidence.  
She was specifically advised that the evidence must show that her 
disability has increased in severity, examples of types of lay or 
medical evidence that would substantiate such claim, and that she 
should provide any VA or private treatment records or provide 
sufficient information to allow VA to obtain such records.  In a 
June 2006 letter, the Veteran was further notified of the evidence 
and information necessary to establish a disability rating and an 
effective date, in accordance with Dingess/Hartman.  As the 
Veteran's claim was subsequently readjudicated, including in a 
July 2009 supplemental statement of the case, the timing defect as 
to this second has been cured.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).  Accordingly, the Board finds that 
VA has satisfied its duty to notify in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores 
v. Shinseki and related decisions, in view of the fact that any 
notice defects were cured and did not affect the essential 
fairness of the adjudication of the claim.

With regard to the duty to assist, VA and private treatment 
records spanning the period on appeal, as well as records 
pertaining to the Veteran's disability benefits from the Social 
Security Administration, have been obtained and considered.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any outstanding medical records that are necessary to 
decide her claim.  Additionally, the Veteran was afforded a VA 
examination in August 2007, which addressed the manifestations of 
her claimed disability.  Neither the Veteran nor her 
representative have argued that her disability has increased in 
severity since the last VA examination, or that such examination 
is inadequate for rating purposes.  Further, a review of the 
examination report reveals no inadequacies.  

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this regard, VA has satisfied its duties to inform 
and assist the Veteran at every stage in this case, at least 
insofar as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of her claim.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Sleep apnea syndrome (obstructive, central, or mixed) warrants a 
50 percent rating with evidence of required use of a breathing 
assistance device such as a continuous airway pressure (CPAP) 
machine.  A 100 percent rating is assigned with evidence of 
chronic respiratory failure with carbon dioxide retention or cor 
pulmonale, or the need for a tracheostomy.  38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6847.  

In this case, the lay and medical evidence reflect of record that 
the Veteran's obstructive sleep apnea manifests by symptoms of 
persistent daytime hypersomnolence, requiring use of a CPAP 
machine since 2004.  In particular, a November 2004 private 
treatment record indicates that the Veteran started CPAP therapy 
in June 2004, and that such therapy initially helped, but she was 
having reoccurring symptoms including daytime sleepiness, chronic 
fatigue, and tiredness.  Further, a VA Vocational Rehabilitation 
Counselor indicated in April 2006 that the Veteran's sleep apnea 
syndrome restricts or limits her from working in a fast-paced 
work environment, where extended work hours are required, or when 
exacting performance is necessary, due to daily fatigue as a 
result of her inability to obtain an adequate amount of sleep at 
night.  At an August 2007 VA general medical examination, the 
Veteran reported that her symptoms had improved with use of the 
CPAP.  Review of VA treatment records and records obtained from 
the SSA are generally consistent with these reports.  There is no 
indication of any chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or the need for a tracheostomy.  As 
such, the evidence of record does not warrant a rating in excess 
of 50 percent for obstructive sleep apnea.  See id.

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for the 
Veteran's disability under any alternate code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board notes that the 
Veteran's representative argues that an increased rating is 
warranted under the diagnostic codes pertaining to other 
respiratory diseases.  See 38 C.F.R. § 4.97.  Although there is 
evidence of other diagnosed respiratory diseases, including 
chronic obstructive pulmonary disease, the Veteran is not service 
connected for any such diseases.  Moreover, the symptoms of her 
obstructive sleep apnea are contemplated by the currently 
assigned rating under DC 6847.  As such, further discussion of 
the diagnostic codes pertaining to other respiratory diseases is 
unnecessary.

Additionally, staged ratings are not appropriate, as the 
manifestations of the Veteran's obstructive sleep apnea have 
remained relatively stable throughout the course of the appeal.  
See Hart, 21 Vet. App. at 509-10.

The Board has considered whether this case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
An extra-schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent periods 
of hospitalization, that it would be impracticable to apply the 
schedular standards.  Analysis under this provision involves a 
three-step inquiry, and extra-schedular referral is necessary only 
if analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Here, the Veteran's symptomatology of obstructive sleep apnea is 
fully addressed by the criteria under which such disability is 
rated, and there are no symptoms that are not addressed by the 
rating schedule.  As such, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and the rating 
schedule is adequate to evaluate her disability picture.  
Therefore, it is unnecessary to determine whether there are any 
related factors such as hospitalization or interference with 
employment.  See id. Accordingly, the Board finds that no referral 
of this case for consideration of an extra-schedular rating is 
warranted.  See id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
  
The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  

Here, the evidence reflects that the Veteran retired in 2000 due 
to age or duration of work.  See, e.g., August 2007 VA general 
medical examination report.  The Veteran has been granted a TDIU 
effective as of May 11, 2006, due primarily to her service-
connected Meniere's disease.  See January 2008 rating decision.  
Although the VA Vocational Rehabilitation Counselor indicated in 
April 2006 that the Veteran's obstructive sleep apnea limited her 
ability to work at that time, there is no indication that her 
unemployment prior to May 11, 2006, was due to such disability.  
As such, a claim for a TDIU need not be further addressed at this 
time.

As the preponderance of the evidence is against a rating in excess 
of 50 percent for obstructive sleep apnea, the benefit of the 
doubt doctrine is inapplicable and the Veteran's claim must be 
denied.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 50 percent for obstructive sleep apnea is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


